DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Yoshioka does not teach modifying the determination result responsive to a false detection process utilizing spectrum and harmonic analysis of the audio signal (Amendment, pages 8 – 12).

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 3, 6 – 11, 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US PAP 2009/0192788) in view of Lee et al. (US PAP 2003/0156709).
As per claims 1, 9, 17, Yoshioka teaches a computer-implemented method for detecting a signal tone in an audio signal, the method comprising:
determining whether a peak modulation frequency in the audio signal is in a specific range or not to obtain a determination result (fig.5, paragraphs 44 – 48);
calculating a measure regarding a modulation spectrum of the audio signal, the measure being calculated based on at least components of the modulation spectrum above a specific limit of a modulation frequency (figs. 5 – 7; paragraphs 62, 76); and
judging whether the audio signal contains the signal tone or not using the determination result and the measure regarding the modulation spectrum (“a first 
index calculation process to calculate a first index value corresponding to a 
magnitude of components of modulation frequencies belonging to a predetermined range of the modulation spectrum”; figs. 5 – 7; paragraphs 7 – 12, 62, 76).
	However, Yoshioka does not specifically teach modifying the determination result responsive to a false detection process utilizing spectrum and harmonic analysis of the audio signal.
	Lee et al. teach that for example, to further reduce the opportunity for false detection of a CAS, the detector can require that the CAS tone energy levels exceed the 
lower than the fundamental tone (paragraph 39).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify determination result as taught by Lee et al., in Yoshioka, because that would help improve the detection of signaling tones (paragraph 2).

	As per claims 2, 10, 18, Yoshioka further discloses analyzing the audio signal to obtain a series of spectra along a time axis; and checking whether the series of spectra shows a transition of a peak frequency component along the time axis or not to obtain a check result, the judging being done further based on the check result (figs. 5 – 7; paragraphs 7 – 12, 62, 76).

	As per claims 3, 11, 19, Yoshioka further discloses confirming that there is no harmonic structure in the series of spectra to obtain a confirmation result, the judging being done further based on the confirmation result (figs. 5 – 7; paragraphs 44 - 55).



	As per claims 7, 15, Yoshioka further discloses the audio signal is a part segmented from a whole audio signal using a time window, and the determining, the calculating and the judging are repeatedly performed by sliding the time window to identify a period corresponding to the signal tone (“a modulation spectrum specifier that specifies a modulation spectrum of an input sound for each of a plurality of unit intervals”; figs. 5 – 7; paragraphs 7 – 12, 62, 76).

	As per claims 8, 16, Yoshioka further discloses the signal tone to be detected includes a ring tone and the audio signal is telephony data (paragraphs 39, 48).

6.	Claims 4, 5, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US PAP 2009/0192788) in view of Lee et al. (US PAP 2003/0156709); and further in view of Itoh (US PAP 2006/0008074).
As per claims 4, 12, 20, Yoshioka in view of Lee et al. do not teach the measure is entropy of the modulation spectrum and the judging is done, at least by comparing the entropy of the modulation spectrum with a predetermined threshold.
Itoh discloses that the tone signal detection part may obtain the power level of the frequency component by a maximum entropy method…a tone detector including a plurality of tone signal detection parts detecting respective tone signals by extracting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to detect a tone signal based on maximum entropy method as taught by Itoh in Yoshioka in view of Lee et al., because that would help provide an improved and useful tone detector (paragraph 11).

As per claims 5, 13, Yoshioka in view of Lee et al. and further in view of Itoh further disclose the entropy of the modulation spectrum is calculated by treating a relative magnitude of a component in the modulation spectrum as an existence probability of the component (Itoh; paragraphs 30, 36; The principle of maximum entropy states that the probability distribution which best represents the current state of knowledge is the one with largest entropy).

Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658